UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1981


JANICE FONTELL,

                  Plaintiff - Appellant,

          v.

MCGEO UFCW LOCAL 1994; MONTGOMERY COUNTY GOVERNMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02526-AW)


Submitted:   January 11, 2011               Decided:   February 14, 2011


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Fontell, Appellant Pro Se. Lauren Danielle Adkins, Carey
Robert Butsavage, BUTSAVAGE & ASSOCIATES, P.C., Washington,
D.C.; Edward Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Janice    Fontell       appeals       the    district         court’s    orders

denying her motions to appoint counsel, for leave to file a

second amended complaint, and to join additional parties, and

denying      relief     on    her    breach    of    duty       of    fair    representation

claim and claims brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2010) and 42 U.S.C. §§ 1981, 1983, 1985 (2006).                                  We have

reviewed the record and find no reversible error.                               Accordingly,

we     affirm    for     the       reasons    stated       by        the    district    court.

Fontell v. MCGEO UFCW Local 1994, No. 8:09-cv-02526-AW (D. Md.

Aug.    5,     2010).        Consequently,          we   deny        Fontell’s    motion     to

appoint counsel.             We dispense with oral argument because the

facts    and    legal    contentions          are    adequately            presented    in   the

materials       before       the    court    and     argument         would    not     aid   the

decisional process.

                                                                                       AFFIRMED




                                               2